RENDERED: APRIL 29, 2022; 10:00 A.M.
                            NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                               Court of Appeals

                                  NO. 2021-CA-0768-MR

ANTHONY WAYNE FAGAN                                                 APPELLANT


                  APPEAL FROM MCCRACKEN CIRCUIT COURT
v.                HONORABLE TIMOTHY KALTENBACH, JUDGE
                           ACTION NO. 18-CR-00409


COMMONWEALTH OF KENTUCKY                                              APPELLEE


                                         OPINION
                                        AFFIRMING

                                        ** ** ** ** **

BEFORE: CALDWELL, CETRULO, AND MAZE, JUDGES.

CALDWELL, JUDGE: Anthony Fagan, pro se, appeals the trial court’s denial of

his RCr1 11.42 motion for a new trial. Having reviewed the briefs, the record, and

the trial court order, we affirm.




1
    Kentucky Rules of Criminal Procedure.
                                              FACTS

                 On April 17, 2018, the Paducah Police Department executed a search

warrant for Appellant Fagan’s residence. During the search, a large amount of

methamphetamine was seized, and Fagan was charged with trafficking in a

controlled substance in the first-degree, greater than two grams of

methamphetamine, second or subsequent offense. Following a Faretta2 hearing,

Fagan represented himself at trial with the assistance of standby counsel.3 He was

found guilty of that charge by a jury and was sentenced to fifteen years’

imprisonment.

                 Fagan appealed his conviction and his conviction was affirmed by this

Court in Fagan v. Commonwealth, No. 2019-CA-000471-MR, 2020 WL 1898394

(Ky. App. Apr. 17, 2020), in April of 2020. Discretionary review of that opinion

was denied by the Kentucky Supreme Court.4 Fagan then filed a motion pursuant

to RCr 11.42, seeking a new trial alleging ineffective assistance of trial and




2
    Faretta v. California, 422 U.S. 806, 810, 95 S. Ct. 2525, 2529, 45 L. Ed. 2d 562 (1975).

3
  “Standby counsel is defined as ‘[a]n attorney who is appointed to be prepared to represent a pro
se criminal defendant if the defendant’s self-representation ends. [] The standby counsel may
also provide some advice and guidance to the defendant during the self-representation.’” Allen v.
Commonwealth, 410 S.W.3d 125, 138 (Ky. 2013) (citations omitted).

4
    Fagan v. Commonwealth, No. 2020-SC-0203-D.



                                                 -2-
appellate counsel. That motion was denied by the McCracken Circuit Court and he

now appeals.

                             STANDARD OF REVIEW

               A denial of an RCr 11.42 motion is reviewed on appeal for an abuse

of the trial court’s discretion. Bowling v. Commonwealth, 981 S.W.2d 545, 548

(Ky. 1998). Abuse of discretion has been defined as occurring when the trial court

enters an order or makes a ruling which is arbitrary, unreasonable, unfair, or

unsupported by sound legal principles. Commonwealth v. English, 993 S.W.2d

941, 945 (Ky. 1999) (citations omitted).

                                      ANALYSIS

               To succeed on a claim of ineffective assistance of
               counsel, a movant must satisfy the two-prong test
               articulated in Strickland v. Washington, 466 U.S. 668,
               104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). “First, the
               defendant must show that counsel’s performance was
               deficient . . . . Second, the defendant must show that the
               deficient performance prejudiced the defense.” Id. at
               687, 104 S. Ct. at 2064.

Wagner v. Commonwealth, 483 S.W.3d 381, 383 (Ky. App. 2015).

               Reviewing courts must presume that the assistance offered by counsel

“falls within the wide range of reasonable professional assistance[.]” Strickland,

466 U.S. at 689, 104 S. Ct. at 2065. With this in mind, we review Fagan’s

allegations.




                                           -3-
              The trial court did not hold a hearing into Fagan’s complaints

concerning counsel, finding they were refuted by the record. Fagan does not allege

on appeal that the failure to hold a hearing was error.

             A trial court must hold an evidentiary hearing on an RCr
             11.42 motion “only when there is ‘a material issue of fact
             that cannot be determined on the face of the record.’”
             [Commonwealth v. Searight, 423 S.W.3d 266, 228 (Ky.
             2014),] (quoting RCr 11.42(5) (other citation omitted)).
             A court may “summarily” deny “motions asserting
             claims refuted or otherwise resolved by the record.”
             Commonwealth v. Pridham, 394 S.W.3d 867, 874 (Ky.
             2012). Also, no hearing is required if “the allegations,
             even if true, would not be sufficient to invalidate [the]
             convictions.” Searight, 423 S.W.3d at 228 (internal
             quotation marks and citation omitted).

Fowler v. Commonwealth, 634 S.W.3d 605, 609 (Ky. App. 2021).

             As Fagan does not complain about the lack of a hearing, and the order

of the trial court denying the relief establishes that a hearing was not required due

to the allegations being refuted by the record, we find that a hearing was not

required and the trial court did not abuse its discretion in so finding.

             Fagan spends most of his brief finding fault with the Paducah police

officer who obtained the search warrant, alleging that the officer falsified the

affidavit filed to obtain the warrant. Of course, none of those allegations are

relevant in an RCr 11.42 motion, and further, as the Commonwealth points out,

have previously been litigated on direct appeal. “‘Law of the case’ refers to a

handful of related rules giving substance to the general principle that a court

                                          -4-
addressing later phases of a lawsuit should not reopen questions decided by that

court or by a higher court during earlier phases of the litigation.” Brown v.

Commonwealth, 313 S.W.3d 577, 610 (Ky. 2010).

             Fagan does allege that trial counsel failed to adequately investigate the

validity of the factual allegations contained in the affidavit in support of the

issuance of the search warrant. However, Fagan acted as his own counsel at his

trial and was appointed only “standby” counsel.

             As the U.S. Supreme Court has stated, “whatever else
             may or may not be open to him on appeal, a defendant
             who elects to represent himself cannot thereafter
             complain that the quality of his own defense amounted to
             a denial of ‘effective assistance of counsel.’” Faretta,
             422 U.S. at 834 n.46, 95 S. Ct. 2525.
Depp v. Commonwealth, 278 S.W.3d 615, 620 (Ky. 2009).

             In a hybrid representation situation, as we have here, it is only when

there has been a clear outlining of separate responsibilities between the pro se

accused and his standby or assistance counsel that the accused may maintain a

colorable argument for a finding of ineffectiveness.

             [T]rial counsel is obligated to provide reasonably
             effective representation as to those duties specifically and
             unequivocally assigned to him or her. See generally
             McQueen v. Commonwealth, 949 S.W.2d 70, 71
             (Ky.1997) (a criminal defendant is entitled to
             “reasonably effective assistance” of counsel). A blanket
             denial of Wagner’s right to challenge this representation
             leaves wholly unanswered whether trial counsel satisfied
             this standard. Indeed, such a denial would grant hybrid


                                          -5-
             counsel complete autonomy to disregard any duty
             whatsoever to defendants.
Wagner, 483 S.W.3d at 383-84.

             When a litigant is alleging ineffective assistance of hybrid counsel, he

or she must be specific to the duties of hybrid counsel where he believes the

performance fell below the acceptable standard of representation. While Fagan

alleges that standby counsel failed to investigate his claims that the police officer

was not truthful in the allegations made in the search warrant affidavit, he does not

establish that such investigation was the purview of standby counsel, rather than a

task reserved for his own performance. The motion to suppress was filed by Fagan

pro se and Fagan also filed a motion for “co-council” (sic). Nothing in Fagan’s

brief and nothing in the record delineates the duties between Fagan and his standby

counsel. Absent such allegation, we cannot say that the trial court was incorrect in

finding that Fagan failed to meet his burden; it was not made clear that the matters

of which he complains were even matters to which hybrid counsel was to attend.

             Fagan also alleges that appellate counsel was ineffective for failing to

raise on appeal an issue of scientific evidence pertaining to the controlled

substance seized in his residence. Two large portions of alleged

methamphetamine, each similar in appearance to the other, were seized during the

execution of the search warrant. However, the state police crime laboratory only

conducted scientific testing on a part of one of the portions, which testing revealed


                                          -6-
the portion contained methamphetamine. Fagan alleges that appellate counsel

should have argued that the fact the other portion was not tested in any way was

error and that he should have been convicted only of trafficking in a lesser amount

of methamphetamine as a result.

             First, Fagan was charged with trafficking in more than two grams of

methamphetamine. Each portion seized from his residence weighed more than

twenty (20) grams. Thus, testing of only one of the portions was more than

sufficient for the finding. See Taylor v. Commonwealth, 984 S.W.2d 482, 484 (Ky.

App. 1998) (holding that testing a portion of contraband found at the same time

and in the same location is sufficient evidence that all of the substance seized was

of the same character). Appellate counsel was not ineffective for not raising this

issue.

                                  CONCLUSION

             Having reviewed the order of the trial court, the briefs of the parties,

and the record below, we find that the trial court did not abuse its discretion in

denying the motion for a new trial pursuant to RCr 11.42. We affirm the trial

court.

             ALL CONCUR.




                                          -7-
BRIEFS FOR APPELLANT:          BRIEF FOR APPELLEE:

Anthony Wayne Fagan, pro se    Daniel Cameron
Louisville, Kentucky           Attorney General of Kentucky

                               Courtney J. Hightower
                               Assistant Attorney General
                               Frankfort, Kentucky




                              -8-